Title: To George Washington from the Eastern Department Navy Board, 13 October 1779
From: Eastern Department Navy Board
To: Washington, George


        
          Sir
          Navy Board Eastern department Boston Octor 13. 1779
        
        Nothing but the present Exigency which no other resourse can Supply would appoligize for the Trouble we now give you at a time when we know you are Engaged in opperations of the greatest importance.
        The Ship Trumbull will soon be ready to go to Sea if she had powder but it is out of our power to Supply that article it is not to be purchased here we are therefore Constrained to Beg the favor of you to give us an order on Some public Magazine this way for five tuns for the use of the Navy we wish you every possible Success that may Conduce to your own honor & the Interest of our Country two objects we Conceive Insepperable in your mind & are with the greatest Respect Your Excellencys most obedt humble Servts
        
          W. VernonJ. Warren
        
      